Citation Nr: 1107056	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-13 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
esophageal stricture.

2.  Entitlement to a rating in excess of 30 percent for a right 
shoulder disability.

3.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disability.

4.  Entitlement to a compensable rating for right hand fracture 
residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2002, December 2005, and August 2006 
rating decisions of the Portland, Oregon, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  

The record was held open for 30 days following the Board hearing 
to provide the Veteran with additional time and opportunity to 
submit medical evidence.  In September and November 2010, he 
submitted additional evidence to the RO.  

The Board observes that a January 2000 rating decision denied an 
increased rating for a right shoulder disability (then evaluated 
at 20 percent disabling).  Within a year, in January 2001, the 
Veteran submitted a notice of disagreement with that 
determination.  In a January 2002 Decision Review Officer (DRO) 
rating, the Veteran's right shoulder disability was increased to 
30 percent, effective August 9, 1999.  The decision indicated 
that because 30 percent represented the maximum benefit under 
Diagnostic Codes 5201 and 5301, it was considered a complete 
grant of benefits sought on appeal, closing the claim.  However, 
because there are other potentially relevant code sections to 
consider, to include by analogy, the Board finds that the January 
2002 DRO decision did not terminate that appeal.  Rather, the 
rating action on appeal thus is the January 2000 rating to which 
the Veteran submitted a notice of disagreement in January 2001.  
The claim from which the instant right shoulder appeal emanates, 
then, was raised in August 1999.  

As previously noted, the Veteran submitted additional evidence to 
the RO both prior to and after transfer of the records to the 
Board.  Regarding the evidence received prior to the transfer, 38 
C.F.R. § 19.37 (2010) states that a supplemental statement of the 
case (SSOC) will be furnished unless the additional evidence 
received duplicates evidence previously of record which was 
discussed in the statement of the case or a prior SSOC or the 
additional evidence is not relevant to the issue, or issues, on 
appeal.  Upon review of the evidence, the Board finds that it is 
cumulative of evidence of record previously associated with the 
claims file.  In this regard, the evidence consists of a letter 
from a private physician noting the Veteran's difficulty with 
swallowing due to his esophageal stricture, and shows stiffness 
in the neck and weakness in the shoulder.  As for the evidence 
received after the transfer, 38 C.F.R. § 20.1304(c) (2010) states 
that any pertinent evidence submitted by the Veteran which is 
accepted by the Board must be referred to the agency of original 
jurisdiction (AOJ) for review, unless this procedural right is 
waived by the Veteran.  No such waiver was received in this 
instance.  However, upon review of the evidence, the Board finds 
that it is also cumulative of evidence of record previously 
associated with the claims file.  In this regard, the evidence 
consists of a private rehabilitation report noting complaints of 
right shoulder and neck pain and findings of decreased range of 
motion of the shoulder and cervical spine.  Thus, appellate 
consideration may proceed at this time.

The issue of entitlement to service connection for a 
psychiatric disability, to include anxiety and depression, 
as secondary to service-connected disabilities has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Finally, the issue of entitlement to a compensable rating for 
right hand fracture residuals is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  Since the May 12, 2006, date of service connection, the 
Veteran's esophageal stricture has not been manifested by a 
severe stricture of the esophagus permitting liquids only.

2.  Throughout the rating period on appeal, the Veteran's right 
shoulder disability has not been manifested by unfavorable 
ankylosis of the scapulohumeral articulation, fibrous union or 
nonunion of the humerus, or loss of the head of the humerus.

3.  Throughout the rating period on appeal, the Veteran's 
cervical spine disability has not been manifested by unfavorable 
ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for esophageal stricture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 
7203 (2010).

2.  The criteria for a rating in excess of 30 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5201, 
5301 (2010).

3.  The criteria for a rating in excess of 30 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic 
Code 5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's esophageal stricture claim arises from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the increased rating claims for right shoulder 
and cervical spine disabilities, the Board acknowledges that 
complete notice was not issued prior to the adverse 
determinations on appeal.  However, fully compliant notice was 
later issued in a June 2006 communication, and the claims were 
thereafter readjudicated in April 2008.  Accordingly, any timing 
deficiency has here been appropriately cured.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claims are of record, including testimony provided 
at a Board hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has 
disagreed with the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged" 
ratings (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.  When the veteran is requesting 
an increased rating for an established service-connected 
disability, the present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Esophageal Stricture

The Veteran's esophageal stricture has been assigned a 30 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7203 (2010), 
effective May 12, 2006.  Under this code, a 30 percent rating is 
assigned for a moderate stricture of the esophagus; a 50 percent 
rating is assigned for a severe stricture, permitting liquids 
only; and an 80 percent rating is assigned when the condition 
permits the passage of liquids only, with marked impairment of 
general health.

After a careful review of the record, the Board finds that an 
initial rating in excess of 30 percent is not warranted for the 
Veteran's esophageal stricture.

A February 2006 VA treatment note reflects complaints of 
difficulty swallowing solid foods.  The Veteran stated that he 
used to be able to swallow multiple pills at one time, but could 
now only swallow one small pill at a time.  He also reported 
avoiding some meats due to swallowing difficulties.  He denied 
any weight loss.

March 2006 VA treatment notes reflect complaints of difficulty 
swallowing, particularly with meats and when taking large 
quantities of food at once, and that the Veteran underwent a 
dilation of the esophagus, which revealed a moderate stricture.  

April 2006 VA treatment notes reflect that the Veteran was 
swallowing better, eating more solid foods and was able to get 
pills and meats down.

An April 2009 VA treatment note reflects that the Veteran's 
appetite was good and weight was generally stable.

In August 2009, the Veteran underwent a dilation of his esophagus 
for his dysphagia.

An October 2009 VA examination report reflects a history of 
esophageal stricture with a sensation of a lump in the throat and 
food sticking, and dilations in 2006 and August 2009.  The 
Veteran reported that his weight has been stable.  He denied any 
nausea, vomiting, and acid reflux.  Examination revealed some 
partially masticated food in the posterior pharynx.  The examiner 
provided a diagnosis of esophageal stricture requiring dilation 
in August 2009.  The examiner noted that the Veteran did not 
require a restricted diet but did require more time to chew and 
swallow.  The examiner reiterated that the Veteran's weight had 
been stable and stated that there was no functional impairment, 
although future dilations may be needed.

During his August 2010 Board hearing, the Veteran testified that 
he had to eat soft foods and had to drink a large quantity of 
water to wash food down.

Given the above, the Board finds that, since the May 12, 2006, 
date of service connection, the Veteran's esophageal stricture 
has not been manifested by a severe stricture of the esophagus 
permitting liquids only.  Indeed, although he has a moderate 
stricture of the esophagus, confirmed during the March 2006 
dilation, that requires drinking large quantities of liquids 
during meals, he has been able to eat solid foods.  Further, 
although he has undergone two dilations, there has been no 
indication that he was unable to eat solid food at any time prior 
to the dilations.

The Board has also considered other applicable rating criteria.  
However, after review, the Board finds that there are no other 
relevant diagnostic codes for consideration.

Right Shoulder Disability

The Veteran's right shoulder disability is rated as 30 percent 
under Diagnostic Codes 5201-5301, 38 C.F.R. § 4.71a (2010), and 
is thus rated on the basis of residuals under Diagnostic Code 
5301 for disability of muscle group I.  See 38 C.F.R. § 4.27 
(2010).  

For VA rating purposes, when the arm is at the side it is 
considered to be at 0 degrees and when it is raised to shoulder 
level it is at 90 degrees from the body.  Normal range of motion 
for the shoulder is as follows: forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I.  

After a careful review of the record, the Board finds that a 
rating in excess of 30 percent is not warranted for the Veteran's 
right shoulder disability.

An October 1998 VA clinical record indicated complaints of right 
shoulder pain.  Range of motion was full and he was nontender on 
examination, with complaints of slight pain in the right shoulder 
joint with active abduction beyond 90 degrees.

An October 1999 VA record diagnosed suprascapular muscle atrophy 
with progressive weakness of the right arm.  There was abnormal 
winging of the right scapula during abduction.  A rehabilitation 
consult was recommended.  Records dated in November 1999 indicate 
that therapy was undertaken.  The limitations noted included 
weakness and mild impingement.  

Upon VA examination in November 1999, there was decreased right 
arm swing and moderate deltoid, biceps, and triceps muscle 
atrophy on the right side.  Regarding right shoulder range of 
motion, the Veteran had abduction to 45 degrees, internal 
rotation to 50 degrees, external rotation to 50 degrees, flexion 
to 70 degrees, and extension to 25 degrees.  He had to manipulate 
the shoulder to continue with range of motion testing.  Motor 
examination was 3/5 on the right.  Deep tendon reflexes were 0/4 
over the right biceps and triceps.  Radial pulses were +2/4.  

Subsequent VA examination in March 2001 revealed complaints of 
chronic right shoulder pain.  He denied flare-ups resulting in 
additional loss of motion.  Objectively, he had 155 degrees of 
forward flexion and abduction, and 70 degrees of internal and 
external rotation.  The shoulder was tender anteriorly and there 
was mild crepitation.  

Right shoulder atrophy and weakness was indicated in an October 
2002 VA treatment report.  

A September 2004 VA treatment note reflects complaints of pain in 
the shoulders.  Examination revealed 125 degrees of flexion, 105 
degrees of abduction, and 45 degrees of internal and external 
rotation, all with weakness.  

In a November 2004 VA treatment, the Veteran complained of pain 
in the shoulders.  Examination revealed 125 degrees of flexion 
and 80 degrees of internal and external rotation.  He had 
difficulty lifting his arms above 90 degrees.  

A January 2005 VA treatment note reflects a history of chronic 
right shoulder radiation capsulitis with girdle atrophy and 
weakness.  Examination revealed emaciated musculature, tenderness 
at the levator scapula, and trapezius muscle spasm, but full 
range of motion.

A February 2005 private treatment note reflects complaints of 
shoulder pain and weakness, particularly with overhead work.  The 
Veteran denied any numbness in the hands and fingers.  
Examination of the upper extremities revealed normal sensation, 
symmetric reflexes, and full range of motion, but demonstrable 
weakness.  X-rays of the shoulder showed minor arthritis.

A subsequent February 2005 private treatment note reflects 
complaints of shoulder pain with an occasional burning sensation.  
Examination revealed 100 degrees of flexion, 90 degrees of 
abduction, 75 percent of external rotation, and normal internal 
rotation.  There was visible atrophy of the shoulder muscles.

Upon VA examination in September 2005, the Veteran complained of 
chronic daily pain in the right shoulder, even with minimal 
movement and activity.  He noted that overhead work is extremely 
difficult due to pain and weakness.  Objectively, there was an 
obvious deformity of the right shoulder girdle due to muscle mass 
atrophy.  Range of motion of the shoulder consisted of 45 degrees 
of elevation, 45 degrees of abduction, and 90 degrees of internal 
and external rotation, all with pain.  Sensation was diminished 
in the ulnar distribution.  Biceps, triceps, and grip strength 
was 5/5.  The examiner provided a diagnosis of loss of motion, 
chronic pain, muscle atrophy, and neuropathy of the right 
shoulder secondary to radiation therapy.  The examiner noted that 
a loss of an additional 30 degrees, at a minimum, of range of 
motion in all planes would be expected.

A July 2007 VA treatment note reflects an unremarkable 
examination of the extremities and a grossly normal neurological 
examination.

A March 2008 VA treatment note reflects complaints of difficulty 
performing overhead work and findings of limited abduction and 
flexion to about 45 degrees.

Upon June 2008 VA examination, the Veteran reported daily pain in 
the right shoulder, worse with repetitive movement.  He had 
difficulty washing his hair due to shoulder pain, and experienced 
pain at work.  He denied losing any time from work.  Objectively, 
there was no gross atrophy of the shoulder.  Range of motion 
testing showed 90 degrees of flexion and abduction and 40 degrees 
of internal and external rotation, all with pain.  The examiner 
diagnosed degenerative joint disease of the acromioclavicular 
joint with impingement.  The examiner noted that flare-ups would 
not be expected as the Veteran's pain was consistent and 
persistent from day to day.

An October 2009 VA examination report reflects complaints of 
stiffness and pain in the right shoulder.  The Veteran reported 
being able to eat, bathe, groom, toilet, dress, and drive.  He 
denied missing any work.  Objectively, there was symmetrical 
wasting of the shoulder girdle bilaterally.  Range of motion 
consisted of 75 degrees of flexion, 70 degrees of abduction, 15 
degrees of external rotation, and 11 degrees of internal 
rotation.  Sharp sensation was intact.  There was good grip 
strength.  X-rays revealed mild degenerative changes with a 
slightly high-riding humeral head suggestive of rotator cuff 
failure.  The diagnosis was right shoulder chronic rotator cuff 
insufficiency with likely nerve damage secondary to aggressive 
lymph node dissection and radiation with significant muscle 
weakness, spasm, and scapular winging.  The examiner noted that 
the Veteran would be additionally limited by pain, fatigue, 
weakness, and lack of endurance following repetitive use or 
during flare-ups with losses of range of motion anywhere from 0 
to 20 degrees.

A December 2009 VA treatment note reflects that range of motion 
of the right shoulder was limited globally.

An October 2010 private rehabilitation report reflects complaints 
of shoulder pain aggravated by movement.  Objectively, there was 
significant muscle atrophy in the right shoulder.  Examination 
revealed that sensation was intact to light touch in the upper 
extremities but deep tendon reflexes were diminished in the right 
biceps.  Range of motion consisted of 68 degrees of flexion, 50 
degrees of abduction, 32 degrees of external rotation, and 90 
degrees of internal rotation.  Grip strength was reduced on the 
right and there was marked weakness in the right upper extremity.

At his Board hearing, the Veteran testified that the range of 
motion in his right shoulder decreased with repetition.

Initially, the Board notes that the Veteran is left-handed.  
Thus, his right shoulder disability involves the nondominant 
hand.  

Under Diagnostic Code 5301, a 30 percent rating is the maximum 
allowed for a muscle injury of the nondominant shoulder girdle 
and arm.  In fact, a 30 percent rating is the maximum allowed for 
injury to any muscle group of the nondominant shoulder girdle and 
arm.  See Diagnostic Codes 5302 to 5306.  Thus, a higher rating 
is not warranted under any applicable Diagnostic Code for muscle 
injury.  Further, as the record fails to show, and the Veteran 
does not contend, that his right shoulder disability results in 
loss of use of his right upper extremity, he is not entitled to 
special monthly compensation under 38 C.F.R. § 3.350 (2010).

Similarly, under Diagnostic Code 5201, a 30 percent rating is the 
maximum allowed for limitation of motion of the nondominant 
shoulder and arm, in the absence of ankylosis of the 
scapulohumeral articulation.  As the record fails to show that 
the Veteran has ankylosis of the scapulohumeral articulation, a 
higher 40 percent rating is not warranted under Diagnostic Code 
5200.  As the record fails to show that his right shoulder 
disability is reflective of fibrous union or nonunion of the 
humerus, or the loss of the head of the humerus, a higher rating 
is not warranted under Diagnostic Code 5202.  

The Board notes that the Veteran has been diagnosed with 
impingement, neuropathy, and likely nerve damage associated with 
his right shoulder disability.  However, the Board observes that 
a muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55 (2010).  
As the injury to the Veteran's peripheral nerve in this case 
appears to affect the same functions of the shoulder, a separate 
rating is not warranted for his peripheral nerve paralysis.

The Board has also considered other applicable rating criteria.  
However, after reviewing the record, the Board finds that no 
other diagnostic code provides for a higher rating.  

Cervical Spine Disability

The Veteran's cervical spine disability is rated as 30 percent 
under Diagnostic Code 5237, 38 C.F.R. § 4.71a (2010).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the following evaluations are assignable with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease:  

30 percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine;  

40 percent for unfavorable ankylosis of the entire cervical 
spine; forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire thoracolumbar 
spine; and 

100 percent for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a 
(2010).  

After a careful review of the record, the Board finds that a 
rating in excess of 30 percent is not warranted for the Veteran's 
cervical spine disability.  

A February 2005 private treatment note reflects complaints of an 
occasional burning sensation in the back of the neck.  
Examination revealed 90 percent of forward flexion, 25 percent of 
extension, 50 percent of left and right lateral flexion, 50 
percent of left lateral rotation, and 60 percent of right lateral 
rotation.  

A September 2005 VA examination report reflects complaints of 
daily pain and limitation of motion of the cervical spine with 
morning stiffness and crepitation, and flare-ups of pain with 
repetitive movement.  The Veteran denied losing any time from 
work due to his neck but reported that it was getting more 
difficult to perform his job.  Objectively, there was an obvious 
deformity of the cervical spine, with chronic spasm and 
straightening of the spine.  Examination revealed significant 
atrophy of the cervical musculature with tenderness of the 
cervical spine.  He had 10 degrees of forward flexion, 
hyperextension, left and right lateral flexion, and 20 degrees of 
left and right lateral rotation.  Sensation was diminished in the 
ulnar distribution.  Biceps, triceps, and grip strength was 5/5.  
X-rays showed some uncovertebral joint degenerative sclerosis 
bilaterally with possible degenerative sclerosis on other facets 
but no cause for the Veteran's neck pain, numbness, and tension.  
The examiner provided a diagnosis of degenerative sclerosis of 
the cervical spine.  The examiner noted that a loss of an 
additional 30 degrees, at a minimum, of range of motion in all 
planes would be expected.

A July 2007 VA treatment note reflects limited mobility of the 
neck and a grossly normal neurological examination.

A March 2008 VA treatment note reflects complaints of difficulty 
performing overhead work and findings of limited range of motion 
with about 45 degrees of lateral rotation bilaterally and minimum 
extension.

Upon VA examination in October 2009, the Veteran complained of 
increasing pain in the cervical spine, particularly in the 
morning, with morning stiffness.  He denied missing any days of 
work due to his neck.  Objectively, he held his neck cautiously 
and moved with dyskinesis movements with obvious loss of 
coordination to normal movements.  Examination revealed 
symmetrical wasting of the platysma of the neck with slight 
tenderness to the scaling of the neck, particularly worse on the 
right.  He had forward flexion to 15 degrees, extension to 20 
degrees, left and right lateral flexion to 15 degrees, and left 
and right lateral rotation to 30 degrees.  Neurological 
examination showed intact median, radial, ulnar, and axillary 
nerves.  Sensation was intact to sharp and dull sensation.  
Reflexes were 1+ and symmetrical.  X-rays showed straightening of 
the normal cervical lordosis centered at C4 and C5 but that 
intervertebral disc spaces and vertebral body heights were 
maintained.  The examiner provided a diagnosis of degenerative 
joint disease of the cervical spine.  The examiner noted that the 
Veteran would be additionally limited by pain, fatigue, weakness, 
and lack of endurance following repetitive use or during flare-
ups with losses of range of motion anywhere from 0 to 20 degrees.

A December 2009 VA treatment note reflects that range of motion 
of the cervical spine consisted of forward flexion to 20 degrees, 
extension to 10 degrees, left and right lateral flexion to 10 
degrees, left lateral rotation to 45degrees, and right lateral 
rotation to 50 degrees.  

An October 2010 private rehabilitation report reflects complaints 
of neck pain aggravated by movement.  Objectively, there was 
significant muscle atrophy in the right side of the neck.  
Examination revealed that sensation was intact to light touch in 
the upper extremities but deep tendon reflexes were diminished in 
the right biceps.  The Veteran had forward flexion to 35 degrees, 
extension to 30 degrees, left lateral flexion to 16 degrees, 
right lateral flexion to 11 degrees, left lateral rotation to 39 
degrees, and right lateral rotation to 37 degrees.  

At his Board hearing, the Veteran testified that the range of 
motion of his neck decreased with repetition.

Given the above, the Board finds that, although the Veteran's 
cervical spine disability has been manifested by limitation of 
motion, it has not been manifested by unfavorable ankylosis of 
the entire cervical spine.  Examinations have revealed that he 
retains some range of motion of his neck.  The Board notes that 
the record reflects that additional loss of function with 
repetition is expected.  However, despite the expected additional 
decrease in range of motion, the evidence fails to justify a 
higher evaluation based on DeLuca principles.  In this regard, 
although two VA examiners have noted that additional limitation 
of motion may result from repetitive use, neither examiner 
indicated that such additional limitation would result in, or be 
comparable to, ankylosis of the entire cervical spine.  The 
record otherwise does not show such limitation of motion 
comparable to ankylosis of the entire cervical spine.  Thus, 
despite the Veteran's complaints of chronic neck pain, because he 
retains some range of motion, his disability does not more nearly 
approximate unfavorable ankylosis of the entire cervical spine.  
Accordingly, a rating in excess of 30 percent is not warranted.

It is also noted that, to the extent applicable, Diagnostic Code 
5243 for intervertebral disc syndrome cannot afford a higher 
evaluation here.  Indeed, to achieve the next-higher 40 percent 
rating under that code section, the evidence must demonstrate 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  Note 
(1) to that code section defines an incapacitating episode as one 
requiring bed rest prescribed by a physician and treatment by a 
physician.  

Here, the Veteran has not alleged that he was prescribed bed rest 
for his spine disability.  Thus, the requirements for a 40 
percent evaluation have not been approximated.

Finally, per note(1) to the general rating formula for diseases 
and injuries of the spine, the Board has considered whether 
assignment of a separate evaluation for neurologic manifestations 
of a back disability is appropriate here.  However, the evidence 
of record, as described in pertinent part above, shows normal 
neurologic findings.

Extraschedular Consideration

The Board will now discuss whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluations are not inadequate.  
Evaluations in excess of those assigned are provided for certain 
manifestations of the Veteran's service-connected disabilities, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorders.  As the rating schedule is adequate to 
evaluate the disabilities, referral for extra-schedular 
consideration is not in order.

In sum, higher ratings for esophageal stricture, right shoulder 
disability, and cervical spine disability are not warranted at 
any time during the rating period on appeal.  In reaching these 
conclusions, the Board has considered the applicability of 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for esophageal 
stricture is denied.

A rating in excess of 30 percent for a right shoulder disability 
is denied.

A rating in excess of 30 percent for a cervical spine disability 
is denied.

 
REMAND

A January 2002 rating action denied a compensable rating for 
residuals of a right hand fracture.  In March 2002, the Veteran 
submitted a notice of disagreement with that determination.  A 
statement of the case has not been issued in response to such 
notice of disagreement.  This must be accomplished.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished with a Statement of 
the Case addressing the issue of entitlement to a 
compensable rating for right hand fracture residuals.  
He should be advised that a timely substantive appeal 
will be necessary to perfect the appeal to the Board.  
If the appeal is perfected, then the issue should be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The purpose of this REMAND is to ensure that all administrative 
steps in the appellate process are completed, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


